 1   Rene L. Valladares
     Federal Public Defender
 2   Nevada State Bar No. 11479
     Erin Gettel
 3   Assistant Federal Public Defender
     Nevada State Bar No. 13877
 4   411 E. Bonneville
     Las Vegas, Nevada 89101
 5   (702) 388-6577
     Erin_Gettel@fd.org
 6
 7                                 UNITED STATES DISTRICT COURT

 8                                      DISTRICT OF NEVADA

 9
     United States of America,                             Case No. 2:17-cr-00146-APG-NJK
10
                      Plaintiff,                           Stipulation to Continue Sentencing
11
                                                           Hearing
            v.                                             (First Request)
12
     Jonathan Ruiz,
13
                      Defendant.
14
15
16          The parties jointly request that this Court vacate and continue the August 30, 2019,

17   sentencing hearing to September 6, 2019, because:

18          1.        Defense counsel will be out of the district during the currently scheduled

19   sentencing hearing.

20          2.        Defense counsel needs additional time to prepare for sentencing.

21          3.        Mr. Ruiz is in custody and agrees to the continuance.

22          4.        The parties agree to the continuance.

23
24
25
26
 1         This is the first stipulation to continue the sentencing hearing.
 2         DATED: August 2, 2019.
 3   Rene L. Valladares                               Nicholas A. Trutanich
     Federal Public Defender                          United States Attorney
 4
 5       /s/ Erin Gettel                                  /s/ Brian Whang
     By_____________________________                  By_____________________________
 6
     Erin Gettel                                      Brian Whang
 7   Assistant Federal Public Defender                Assistant United States Attorney

 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                     2
 1                                 UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3
     United States of America,                        Case No. 2:17-cr-00146-APG-NJK
 4
                      Plaintiff,                      Order Granting First Sipulation to
 5
                                                      Continue Sentencing Hearing
            v.
 6
     Jonathan Ruiz,
 7
                      Defendant.
 8
 9
10                                            Order
11          Good cause appearing, IT IS HEREBY ORDERED that the sentencing hearing
12   currently scheduled for August 30, 2019, at 10:00 a.m., is vacated and continued to
13    September 6, 2019 at the hour of ___:___
     __________________                  9 30 __.m.
                                               a    in Courtroom 6C.
14                         2nd 2019.
            DATED: August ____,
15
16                                             Andrew P. Gordon
17                                             United States District Judge

18
19
20
21
22
23
24
25
26
                                                 3
